Citation Nr: 1107952	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  08-38 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for cold injury of the feet.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel






INTRODUCTION

The Veteran served on active duty from February 1944 to May 1946, 
and he received the Combat Infantry Badge.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Waco, Texas.

In October 2009 the Board found that new and material evidence 
had been submitted to reopen the Veteran's claim for service 
connection for cold injury of the feet and remanded the claim for 
additional development.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDING OF FACT

The Veteran has residuals of cold injury to both feet, including 
sensory neuropathy, arthritis, cold sensitivity with Raynaud's 
phenomenon, recurrent onychomycosis, callus and corn formation 
from sensory neuropathy, resulting from his World War II service 
in Europe.



CONCLUSION OF LAW

The criteria to establish service connection for residuals of 
cold injury to both feet, including sensory neuropathy, 
arthritis, cold sensitivity with Raynaud's phenomenon, recurrent 
onychomycosis, callus and corn formation from sensory neuropathy, 
have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has a 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

In August 2007, prior to the rating decision on appeal, the RO 
sent a letter to the Veteran which advised him of the VCAA, 
including the types of evidence and/or information necessary to 
substantiate his claim and the relative duties upon himself and 
VA in developing his claim.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The August 2007 letter also advised him of the bases 
for assigning ratings and effective dates if service connection 
is granted.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

As to the duty to assist, VA has associated with the claims 
folder the Veteran's VA medical records and private medical 
records.  The Veteran has been provided a VA medical examination.  
The Veteran's May 1946 discharge examination report has been 
obtained.  Attempts to obtain additional service treatment 
records have been unsuccessful and the Veteran has been informed 
of the unavailability of such records.  The Veteran has been 
accorded ample opportunity to present evidence and argument in 
support of the appeal.  

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the development 
and consideration of the claim by the originating agency were 
insignificant and non-prejudicial to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

As noted above, other than the Veteran's discharge examination 
report, his service treatment records are unavailable.  The 
United States Court of Appeals for Veterans Claims (Court) has 
held that in cases where records once in the hands of the 
government are lost, the Board has a heightened obligation to 
explain its findings and conclusions and to consider carefully 
the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Board's analysis of the Veteran's claim has been 
undertaken with this heightened duty in mind.

In this case the Veteran has consistently reported that he 
developed frostbite of the feet in January and February 1945 
while at Camp Lucky Strike in France.  The Veteran has submitted 
various documents that discuss the difficult and cold conditions 
at Camp Lucky Strike in January and February 1945.  One of the 
documents states that frostbite and trenchfoot took a heavy toll 
during the initial 10 days at Camp Lucky Strike.

The Veteran's DD Form 214 confirms that the Veteran served in 
Rhineland and that he arrived in Europe in January 1945.  

The Board notes that the Veteran is competent to give evidence 
about what he experienced; for example, he is competent to 
discuss his current pain and other experienced symptoms.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  Here, the Veteran has reported pain 
in his feet ever since service and the Board finds his statements 
to be credible. 

A November 2007 VA outpatient record notes that the Veteran had 
chronic numbness of the feet.  VA outpatient records dated in 
November 2008 and April 2009 indicate that the Veteran has 
neuropathy secondary to frostbite.  Several VA treatment records 
note that the Veteran does not have diabetes.

On VA examination in February 2010 the diagnosis was residuals of 
cold injury to both feet, including sensory neuropathy, 
arthritis, cold sensitivity with Raynaud's phenomenon, recurrent 
onychomycosis, callus and corn formation from sensory neuropathy.

The Board recognizes that the February 2010 VA examiner issued an 
opinion unfavorable to the Veteran's claim in March 2010.  In 
March 2010 the VA examiner noted that there is no evidence in the 
service treatment record that the Veteran was treated for 
frostbite and that the discharge physical made no mention of 
frostbite.  

The Board does not find the VA examiner's March 2010 opinion to 
have significant probative value.  The examiner stated that there 
is no evidence in the service treatment records of frostbite, yet 
the service treatment records are unavailable.  Consequently, the 
Board does not give much weight to the VA examiner's March 2010 
opinion.  

Considering that the Board has a heightened duty to the Veteran 
when the service treatment records are unavailable, considering 
that the Board finds the Veteran's statements are credible and 
that the information provided by the Veteran and provided by the 
Veteran's DD Form 214 are consistent with the Veteran's 
statements, and considering the VA medical records which 
attribute the Veteran's current bilateral foot disability to in-
service cold injury, the Board finds that the evidence is at 
least in equipoise as to whether the Veteran's currently has 
bilateral foot disability due to in-service cold injury.  When 
the evidence is in equipoise the Veteran will be given the 
benefit of the doubt.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, service connection for residuals of cold 
injury to both feet, including sensory neuropathy, arthritis, 
cold sensitivity with Raynaud's phenomenon, recurrent 
onychomycosis, callus and corn formation from sensory neuropathy, 
is warranted.


(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for residuals of cold injury to 
both feet, including sensory neuropathy, arthritis, cold 
sensitivity with Raynaud's phenomenon, recurrent onychomycosis, 
callus and corn formation from sensory neuropathy, is granted.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


